Exhibit 10.19

March 9, 2015

 

Brian Young

XXXXX

XXXXX

 

 

 

Dear Brian

 

On behalf of GSI Group Corporation ("GSI") and our Board of Directors, I am
pleased to extend this offer to you to join GSI as Vice President, Human
Resources, reporting directly to me. In this position, you will be based in our
corporate headquarters in Bedford, Massachusetts, and you will have
responsibility for our global HR team, located in GSI facilities around the
world. I believe you are an exceptional fit for this role, and I would be very
pleased to have you join the senior executive team at GSI.

 

In this role, you will be paid a base salary of $240,000 per year, payable on a
bi-weekly basis. Your base salary will be reviewed on an annual basis. In
addition to your base salary, you will participate in the company's Senior
Management Incentive Plan (SMIP), with a bonus target of 45% of base salary. The
SMIP bonus plan operates and pays out based on six-month cycles. For the 2015,
you will be eligible for a full bonus payout, without pro-ration for the First
Half 2015. You would be obviously also be fully eligibly for the Second Half
2015 bonus. The 2015 SMIP bonus payments for functional leaders are weighted
such that 60% of the payout is based on GSI's attainment of target levels of
Adjusted EBIIDA. The other 40% is based on your attainment of Individual
Non-Financial Objectives, which we will work together to define. Your
demonstrated leadership values, as well as your performance on any unplanned
initiatives that arise, will also factor into the Individual Non-Financial
portion of your bonus.

 

As a participant in the SMIP, you are also eligible for an annual equity grant.
These grants occur in March of each year. Our annual equity grants currently
take the form of Restricted Stock Units (RSU's) with three-year, time-based
vesting (i.e. one third of the units vesting on each annual anniversary of the
grant date). In the future, the form and terms and conditions of annual grants
will be determined by the GSI Compensation Committee as part of the annual
compensation planning process for senior executives in the company. Your future
grants will be substantially the same as grants made to other senior executives
during the same grant cycle.

 

At the time of your hire, you will also receive a 2015 RSU Grant valued at
$100,000. At GSI, RSU's are formally granted on the first "15th calendar day" of
the month that occurs after you join GSI. Assuming you start in early April,
your RSU's would be granted on April15, 2015. The dollar amount will be
converted to a specific number of RSU's based on the closing price of GSI shares
on the date of grant. Going forward, beginning in March 2016, you will be
eligible to receive additional equity grants each year as part of the normal
SMIP compensation process. Based on your performance within the company, you
will be considered for higher grant amounts from 2016 onward.

--------------------------------------------------------------------------------

 

In recognition of your obligations to your former employer, the company will pay
you a one-time sign-on bonus of $85,000, payable on the first regularly
scheduled payroll date after your start date. If you voluntarily resign from GSI
within the first twelve months of your employment, you will be required to repay
50% of your sign-on bonus ($42,500) to GSI.

 

As a regular, full-time employee of GSI, you will be eligible to participate in
the company's full range of employee benefits, which currently include health,
dental and vision plans, as well as insurance (life, accidental death and
dismemberment, disability) and the 401(k) plan with a company match of 50% of
employee contributions up to a limit of 6% (maximum match of 3%). As part of
your benefits package you will be eligible for Paid Time Off (vacation and
personal time, or PTO). You will be eligible for the Standard GSI PTO policy
which is 15 paid days, plus an incremental 5 days. Your PTO will an accrued
benefit and accrued balances will be paid out upon termination of employment.
Your PTO may be taken at your discretion, with prior approval of the CEO, in
accordance with the needs of the business. In addition to your PTO, in the USA,
the Company observes eleven (11) paid holidays per year, plus one floating
holiday, which you may take at your discretion. Should you have any questions
regarding the benefits programs, please do not hesitate to contact Margaret
Dondero, Benefits Manager, who can be reached at (781)266-5819.

 

If your employment with GSI is involuntarily terminated by the company, other
than for Cause, you will be eligible for a severance benefit in the amount of
twelve (12) months of base salary, payable over twelve (12) months in accordance
with the company's customary payroll practices. The severance benefits described
above are conditioned upon your execution and non-revocation of (and the
expiration of any applicable revocation period related to) a release in the
company's customary form within (60) days of the termination date. If that sixty
(60) day period spans two calendar years, severance payments will not begin
until the later year. This severance provision shall remain in effect in the
event of change of control of GSI Inc., (change of ownership of more than 50% of
the outstanding share of the company).

 

For purposes of this agreement, involuntary termination by the company, other
than for Cause, shall Include: 1) a reduction in your base salary of more than
10% and/or a reduction in your bonus target of more than 10%, or 2) a
requirement by the company for you to move your working location more than 50
miles from GSI's current headquarters at 125 Middlesex Turnpike, Bedford,
Massachusetts.

 

For purposes of your employment with GSI, in connection with an involuntary
termination, the term "Cause" shall mean 1) your willful failure to
substantially perform the duties of your role, other  than such failure
resulting from your Disability; 2) your willful failure to carry out or comply
with any lawful and reasonable directive from your direct supervisor; 3) your
commission of any act or omissions that results in, or may reasonably be
expected to result in a conviction, plea of no contest, or imposition of
unadjudicated probation for any felony or crime  involving moral turpitude; or
4) your unlawful use or possession of illegal drugs on the company's premises or
while performing the executive's duties and responsibilities under this
agreement.

 

--------------------------------------------------------------------------------

All payments and benefits provided to you under this offer letter are intended
to be exempt from or comply with section 409A of the Internal Revenue Code (so
that the penalty taxes under Section 409A do not apply to you) and, if
applicable, the payment of your severance payments will be delayed to the extent
necessary to avoid the penalty taxes under Section 409A. In order to satisfy
Section 409A requirements, the severance payments under this offer letter will
only be made when your termination of employment is a separation from service
under Section 409A and each salary continuation severance payment will be
treated as a separate payment.

 

This offer is contingent on your passing of a standard background check as well
as your ability to satisfy the requirements of the Immigration Reform and
Control Act of 1986,as well as the absence of any non-compete or other
agreement, which would limit your ability to perform your duties in this
assignment. In order to receive your initial equity grant, and as a condition of
employment, you will be required to sign an Invention Assignment, a
Non-disclosure Agreement, a Non-compete Agreement, the Company's Code of Ethics
and the company's Foreign Corrupt Practices Act Policy. You can find a copy of
the Code of Ethics and Business Conduct at www.GSIG.com/about or you may obtain
a written copy from the undersigned or any Human Resources representative.

 

Your employment with GSI will be at-will and not for any definite term or
duration. Either you or GSI may terminate such employment at any time. Per the
company's by-laws, which will be provided to you, as an officer of the company,
you will receive indemnification from certain liabilities that may arise in
connection with your duties, as well as payment by the company of your
associated attorney's fees.

 

This offer is valid until the close of business on Friday, March 13, 2015.

 

Brian, I am excited to have you join the senior team at GSI. I believe you will
make a substantial impact on the success of the company. You will have the
opportunity to play a major role in shaping the future of GSI and in building a
culture of excellence. Please let me know if you have any questions with respect
to this offer. We anticipate that your start date will be on or about April 1,
2015, or other mutually agreeable date. You may indicate your acceptance of the
offer by signing in the space provided, and indicating your intended Start Date
with GSI.

 

Sincerely,

 

/s/ John A. Roush

 

 

John A. Roush

 

 

Chief Executive Officer

 

 

 

 

 

 

 

 

/s/ Brian Young

 

March 9, 2015

Acceptance Signature – Brian Young

 

Date of Acceptance

 

 

 

April 6, 2015

 

 

Start Date

 

 

 